Citation Nr: 9929314	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-32 561A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals August 1997 decision that denied 
entitlement to nonservice-connected disability pension. 


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from September 
1943 to June 1945, and Regular Philippine Army service from 
June 1945 to April 1946.

The appellant filed a motion for reconsideration in February 
1998 to an August 1997 Board decision denying entitlement to 
nonservice-connected disability pension.  He also submitted 
additional information and arguments for his claim in 
December 1997 and February 1998.  He was provided notice of 
the denial of his request for reconsideration in March 1998, 
to include changes in the law on CUE.  He submitted 
additional evidence, including copies of VA regulation he 
maintained were pertinent to his claim, in July and August 
1998.  He was informed by letter in November 1998, that his 
correspondence failed to present arguments showing error in 
the Board's decision, and his request for reconsideration 
remained denied.  He was also informed that any new and 
material evidence should be submitted to the RO, and of his 
appellate rights following denial of motion for 
reconsideration.  

The appellant submitted additional correspondence in March 
1999 concerning the March 1998 Board denial of motion for 
reconsideration, requesting that the decision be reviewed for 
alleged misstated or omitted evidence, and incorrect or 
misapplication of law.  He was informed by an RO letter dated 
April 7, 1999, of the reason for his reconsideration denial, 
and that contrary to his belief, Public Law 190, 79th 
Congress did not deem his type of service to have been active 
military service for VA pension benefit purposes.

In May 1999 the Board informed the appellant of the 
requirements for a CUE motion.  In correspondence, dated in 
June 1999, he wrote that his letter referred to the May 1999 
issue "arising my request to my motion for reconsideration 
and correction of the Board's decision."  He then made 
reference to various VA pension laws, and changes, and that 
his guerilla service qualified him for pension.  The letter 
was essentially a compilation of prior arguments.  The 
appellant has no representative in this appeal, and the Board 
construes the above quotation as sufficient for the purpose 
of authorizing the Board to proceed to review his submission 
as a motion for review of a Board decision on the basis of 
CUE.


FINDINGS OF FACT

1.  The appellant's service in World War II included 
recognized guerilla service, and Regular Philippine Army 
service in 1945 and 1946.

2.  In August 1997 the Board issued a decision in which it 
was concluded that the appellant's military service did not 
qualify for nonservice-connected pension benefits.

3.  The Board's August 1997 decision was supported by the 
evidence of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board of Veterans' Appeals August 1997 decision did not 
contain CUE.  38 U.S.C.A. § 7111 (West Supp. 1998); and 38 
C.F.R. §§ 20.1400 - 20.1411 (64 Fed. Reg. 2134-2141 (January 
13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis for this CUE claim being before the Board has been 
set forth above.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The appellant argued in the statement received in June 1999, 
that there was CUE in 1997 because VA pension laws included 
all guerilla service from December 30, 1942, to 1945.  
Further, service as guerrilla by a member of the Philippines 
Scouts of the Armed Forces of the United States is 
"considered as service in his or her regular status."

In this case the moving party has not demonstrated that the 
Board's January 1998 decision contains CUE.  The appellant's 
recognized guerilla service was not with the Philippine 
Scouts, and the evidence before the Board in 1997 did not 
show the appellant to have service that qualified him for VA 
pension benefits.  His referral to various pension laws did 
not include citation to any statute or regulation that 
specifically included his service for pension benefits.  His 
reference to all guerilla service as qualifying for pension 
did not cite a specific law or regulation and is at odds with 
the law and regulations cited in the August 1997 Board 
decision.  

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The record before the Board in August 1997 did not provide a 
basis for the benefit sought.  The arguments raised by the 
moving party constitute no more than a personal belief in how 
the law and regulations should read, and how his recognized 
military service should be weighed and evaluated.  This can 
not reach the level of CUE.   Rule 1403.  Consequently, after 
review of the evidence of record, the undersigned concludes 
that the moving party has not set forth a valid allegation of 
CUE in either fact or law within the August 1997 decision by 
the Board.  Accordingly, he has not raised a valid claim of 
CUE and the motion is denied.

In passing the Board notes that in 1998 some changes were 
made to 38 C.F.R. § 3.7, cited in the  August 1997 Board 
decision, but the changes did not include the veteran's 
recognized service and have no bearing on his claim for 
pension benefits.  


ORDER

The motion for revision of the August 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


